                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


DAVID A. GREGORY, JR.,                         )          CASE NO. 5:17CV626
                                               )
                                               )
                        PETITIONER,            )          JUDGE SARA LIOI
                                               )
vs.                                            )
                                               )          MEMORANDUM OPINION AND
                                               )          ORDER
EDWARD SHELDON, Warden,                        )
                                               )
                                               )
                       RESPONDENT.             )

        On March 24, 2017, petitioner David A. Gregory, Jr. (“Gregory”), a state inmate, filed a

pro se petition for a writ of habeas corpus. (Doc. No. 1 (Petitioner).) He challenges his

convictions for illegal assembly or possession of chemicals for the manufacture of drugs and

attempted prohibitions concerning pseudoephedrine products. Now before the Court is Gregory’s

motion for summary judgment. (Doc. No. 11 [“MSJ”].)

        In support of his motion, Gregory insists that “[h]e is innocent of the charge presently

keeping him incarcerated.” (MSJ at 563, page number refers to the page identification number

generated by the Court’s electronic docketing system.) He posits that “if this court reviews all

facts and evidence submitted within his petition, it would agree that he should not be

incarcerated.” (Id.) According to Gregory, he “has appealed his conviction the best that he could

throughout the entire Ohio court system and only has this final opportunity to prove his

grievance in this court.” (Id.)

        Summary judgment is appropriate “if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue of material fact and that the moving party is entitled to judgment as a matter of

law.” Sanders v. Freeman, 221 F.3d 846, 851 (6th Cir. 2000) (quotation marks and citation

omitted); see Fed. R. Civ. P. 56(a). The summary judgment rule applies to habeas proceedings.

Harris v. Stegall, 157 F. Supp. 2d 743, 746 (E.D. Mich. 2001). But a federal district court should

not enter a summary judgment in a habeas case if the pleadings or papers present a genuine issue

of fact or law. United States v. DeRobertis, 718 F.2d 209, 211 (7th Cir. 1983).

       The answer of respondent Edward Sheldon (“Sheldon”) challenges the claims raised in

the habeas petition, arguing that they are procedurally defaulted, legal non-cognizable on habeas

review, or otherwise conclusively refuted by the facts established by the state appellate court.

(Doc. No. 9 (Respondent’s Answer/Return of Writ).) At a minimum, Sheldon’s answer shows

sufficient disagreement based upon case law and sound legal reasoning that summary judgment

in favor of Gregory is not appropriate. Moreover, pursuant to Local Rule 72.2(b)(2), an

automatic reference has been made to a magistrate judge for the purpose of preparing a report

and recommendation on Gregory’s petition. The magistrate judge has issued his R&R, and the

parties may file objections to the R&R as provided for by Fed. R. Civ. P. 72 and L.R. 72.3. (See

Doc. No.13.) The Court shall make its determination as to Gregory’s petition after it has

reviewed the R&R and considered the objections to it, should any be filed.




                                                 2
      Accordingly, and for all of the foregoing reasons, Gregory’s motion for summary

judgment is DENIED.

      IT IS SO ORDERED.



Dated: May 13, 2019
                                       HONORABLE SARA LIOI
                                       UNITED STATES DISTRICT JUDGE




                                         3
